DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 12/31/2021 has been entered. Claims 4, 5, 12, and 16 have been cancelled. Claims 1-3, 6-11, 13-15, and 17-20 are pending in the application.

Allowable Subject Matter
Claims 1-3, 6-11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a plurality of vias extending through the organic light emitting layer in the inter-subpixel region and the one of the plurality of auxiliary electrode blocks in the inter-subpixel region is electrically connected to the second electrode layer through the plurality of vias (claim 1); the spacer layer comprises a plurality of spacer blocks, each of which is on a side of the pixel definition layer distal to the first base substrate; and the auxiliary electrode layer comprises a plurality of auxiliary electrode blocks, each of which is on a side of one of the spacer blocks distal to the pixel definition layer; wherein the counter substrate comprises: a second base substrate; and an overcoat layer on the second base substrate; wherein the overcoat layer is direct contact with the organic light emitting diode array substrate in each of a plurality of regions having the plurality of spacer blocks (claim 11); and forming the spacer layer comprises forming a  plurality of spacer blocks on the pixel definition layer; forming the auxiliary electrode layer comprises: forming an electrode material layer on a side of the spacer layer distal to the first base substrate; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892